Citation Nr: 0006716	
Decision Date: 03/13/00    Archive Date: 03/17/00

DOCKET NO.  98-18 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a cervical and 
lumbar spine disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel



INTRODUCTION

The appellant served on active duty from July 1943 to 
December 1945.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1. The RO has developed all evidence necessary for an 
equitable disposition of the appellant's claim.

2.  The Board in September 1971 denied the veteran's claim of 
entitlement to service connection for a lumbar and 
cervical spine disorder.  The veteran did not file a 
Motion for Reconsideration with the Board and could not 
file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims as the Court was not in 
existence.

3. Evidence associated with the claims file since the 
September 1971 decision is not so significant that it must 
be considered in order to decide fairly whether the 
appellant is entitled to service connection for a cervical 
and lumbar spine disorder.


CONCLUSIONS OF LAW

1. The Board's September 1971 decision denying service 
connection for a cervical and lumbar spine disorder is 
final.  38 U.S.C.A. §§ 5104, 7103(a), 7104 (West 1991 & 
Supp. 1999); 38 C.F.R. § 20.1100 (1999).

2. New and material has not been submitted to reopen 
previously denied claims of entitlement to service 
connection for a cervical and lumbar spine disorder.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. §§ 3.156(a), (c) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issue before the Board is whether the appellant has 
submitted new and material evidence to reopen his previously 
denied claim of entitlement to service connection for a 
cervical and lumbar spine disorder.  The Board denied the 
appellant's claim in September 1971 on the basis that service 
medical records showed only a diagnosis of a congenital 
abnormality of the back, and that symptoms of spinal 
discogenic disease was not diagnosed until nearly 25 years 
after service; no nexus between the disability and service 
was shown.  At that time, the Board considered service 
medical records, VA examinations dating in 1947, 1958, 1969 
and 1970, and a March 1969 examination by Dr. H. L. Halper.  
It was noted that at separation examination there was no 
evidence of any back pathology.

When the Board denies a claim, the denial becomes final 
unless the Chairman determines that reconsideration is 
warranted, or if another exception to finality is applicable.  
38 U.S.C.A. §§ 7103(a), 7104 (West 1991 & Supp. 1999); 
38 C.F.R. § 20.1100 (1999).  In the present case, the 
appellant did not file a Motion for Reconsideration of the 
Board's September 1971 decision.  Moreover, he could not 
appeal the decision to the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999), as the Court was not in 
existence at that time..  Therefore, the Board's September 
1971 decision is final.

A final decision may not be reopened and readjudicated by the 
VA, except on the basis of new and material evidence.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999); 
Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  New and 
material evidence means evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself and in 
connection with evidence previously assembled is so 
significant that it must be considered to decide the merits 
of the claim fairly.  38 C.F.R. § 3.156(a) (1999).

A three-pronged analysis is used to determine whether 
evidence is "new and material" as defined by 38 C.F.R. 
§ 3.156(a) (1999).  First, it must be determined whether the 
newly presented evidence "bears directly and substantially 
upon the specific matter under consideration," i.e., whether 
it is probative of the issue at hand.  Second, the evidence 
must be shown to be actually "new," that is, not of record 
when the last final decision denying the claim was made, and 
finally, a determination must be made as to whether the 
evidence "is so significant that it must be considered in 
order to decide fairly the merits of the claim."  See Hodge 
v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998).  New evidence 
will be presumed credible at this point solely for the 
purpose of determining whether a claim should be reopened.  
Hodge, 155 F.3d at 1359.  Upon reopening the claim, a 
determination must then be made as to whether, based upon all 
the evidence and presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C.A. § 5107(a) 
(West 1991).  If the claim is well grounded, the claim may 
then be evaluated on the merits after ensuring that the duty 
to assist pursuant to 38 U.S.C.A. § 5107(b) (West 1991) has 
been fulfilled.  See Elkins v. West, 12 Vet. App. 209 (1999); 
Winters v. West, 12 Vet. App. 203 (1999).

Pertinent evidence associated with the claims file since the 
September 1971 decision consists of VA outpatient records and 
examinations, dating from January 1997 to November 1998; and 
a February 1996 MRI report from the University of Miami 
School of Medicine.  There are also records from the 1970's 
on file since the last denial.  The February 1996 MRI shows 
that the appellant had a paracentral herniated nucleus 
pulposus at L5-S1 with minimal impingement on the left S1 
nerve root.  There was a minimal right herniated nucleus 
pulposus at L4-L5, facet and ligamentum flavum hypertrophy 
and little or no compression of the adjacent nerve roots.  
Additionally, there was an abnormal signal from S1 down 
through the rest of the visualized sacrum, focal degenerative 
signal abnormality versus hemangioma at L4, and minimal 
wedging of the L5 and L4 bodies.  None of these documents 
attribute the back pathology found to service or any 
incurrence or event therein.

Both a December 1997 VA examination and a May 1998 VA 
examination indicated a diagnosis of degenerative joint and 
disc disease of the lumbar spine.  The VA outpatient records 
show treatment for the appellant's painful back.  A January 
1997 VA examination noted that the appellant's painful back 
was due to a broken vertebra and tumor in the spine.  
However, none of these records contains any findings relating 
the appellant's back disorder to the appellant's military 
service.  Moreover, there is no evidence of record indicates 
a current cervical spine disability.

With the above-cited facts for consideration, the Board will 
not reopen the instant claim.  When read together with the 
appellant's contentions on appeal, the Board concludes that 
the evidence submitted or associated with the record since 
the September 1971 decision is not so significant that it 
must be considered in order to fairly decide the merits of 
this claim.  As alluded to above, the medical reports from 
the VA and the University of Miami School of Medicine do not 
in any manner relate the appellant's problems with his 
cervical and lumbar spine to his period of active military 
service during World War II.  Although the evidence cited 
above is "new" in the sense that it was not of record at 
the time of the prior denial of this claim, it would have to 
be probative, but the evidence simply does not provide a 
medical link showing that the treatment for a cervical and 
lumbar spine disorder was attributable to an incident or 
event of the appellant's military service.  Hence, all of 
this evidence is essentially cumulative of evidence 
previously before the Board in September 1971.  Accordingly, 
it provides no basis to reopen the claim.

With respect to the above, the Board finds that the 
appellant's pleadings, statements of records, etc., to 
include his claim to reopen, notice of disagreement and 
substantive appeal, essentially reiterate his previously 
considered contentions with respect to the claimed 
disabilities, and as such are not considered to be new.  See 
Reid v. Derwinski, 2 Vet. App. 312 (1992).  To the extent 
that the appellant contends that he has a disability that was 
either incurred in or aggravated during service, such 
statements, being in effect lay speculation on medical issues 
involving the presence or etiology of a disability, are not 
probative to this claim and, therefore, are deemed to be not 
material.  See Pollard v. Brown, 6 Vet. App. 11 (1993) 
(pursuant to Espiritu v. Derwinski, 2 Vet. App. 492 (1992), 
lay testimony attempting to diagnose frostbite or arthritis 
in service held to not be competent evidence for such 
purpose, and thus not material); see also, Moray v. Brown, 5 
Vet. App. 211 (1993) (lay assertions of medical causation 
cannot serve as the predicate to reopen a claim under 
38 U.S.C.A. § 5108).

Accordingly, the Board concludes that the appellant has not 
submitted evidence which is new and material such as to form 
the basis to reopen and review the previously denied claim 
seeking entitlement to service connection for a cervical and 
lumbar spine disability.  

VA is obligated under 38 U.S.C.A. § 5103(a) (West 1991) to 
advise a claimant of the kind of evidence needed to reopen a 
previously denied claim.  See Graves v. Brown, 8 Vet. App. 
522 (1996).  However, this obligation depends on the 
particular facts of the case and the extent to which the 
claimant has been advised of the evidence necessary to be 
submitted with a VA benefits claim.  See Robinette v. Brown, 
8 Vet. App. 69 (1995), which depends further upon VA having 
notice that relevant evidence may exist or could be obtained.  
See also Franzen v. Brown, 9 Vet. App. 235 (1996) (sec. 
5103(a) duty attaches only where there is an incomplete 
application which references other known and existing 
evidence that pertains to the claim under consideration).

However, in this case, there is nothing in the record that 
suggests the existence of available evidence that might 
provide a basis to reopen the aforementioned claim.  Thus, as 
the Secretary's obligation under section 5103(a) has been 
complied with, to the extent possible, further development by 
VA is not required at this time.



ORDER

New and material evidence sufficient to reopen the claim for 
service connection for a cervical and lumbar disorder not 
having been submitted, the benefits on appeal remain denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

